762 N.W.2d 521 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Brian Scott OETMAN, Defendant-Appellant.
Docket No. 137257, COA No. 283574.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's December 18, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J.
would grant reconsideration and, on reconsideration, would reverse the Court of Appeals and reinstate the trial court's order.